8DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Sept. 14, 2021, and is Allowed. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sept. 14, 2021, has been entered.

Claim Status
The status of claims is as follows: 
Claims 21–40
Claims 21, 24, 31, 34, and 40 are amended by Applicant. 
No Claims are added or cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Dmitry Kagan on November 19, 2021.
  21.	(Currently Amended) A method comprising:
providing, to a client device, a webpage with an application that includes a graphical user interface, the graphical user interface comprising a plurality of fields that 
authenticating the client device with a server to allow access to loan information of the user;
receiving a historical savings data table comprising average savings amounts of a plurality of potential loan characteristic combinations generated based on historical saving data of a plurality of consumers;
causing to
receiving, from the client device, user input data comprising at least one of a confirmation of the portion of the financial characteristics data or a correction of the portion of the financial characteristics data;
comparing the financial characteristics data with [[the]] historical savings data of the plurality of consumers reflecting an average savings amount for each of the plurality of potential loan characteristic combinations;
determining a savings amount based on a comparison of a plurality of possible combinations of loan characteristics derived from the financial characteristics data against the plurality of potential loan characteristic combinations in the plurality of fields; and
causing to display the determined savings amount.

22.	(Previously Presented)  The method of claim 21, further comprising:
providing an advertisement to the client device indicating the determined savings amount; and
displaying the graphical user interface in response to a user interaction with the provided advertisement.

23.	(Previously Presented)  The method of claim 21, wherein the historical savings data further comprises loan data associated with customers of a financial service provider offering loan refinancing through the graphical user interface.

24.	(Previously Presented)  The method of claim 21, wherein the historical savings data further comprises loan data associated with customers of at least one 

25.	(Previously Presented)  The method of claim 21, wherein the graphical user interface comprises a saving claims section and a loan information section.

26.	(Previously Presented)  The method of claim 25, wherein the saving claims section displays a pre- calculated average savings.

27.	(Previously Presented)  The method of claim 25, wherein the loan information section displays a user input section.

28.	(Previously Presented)  The method of claim 27, wherein the user input section comprises input boxes for characteristics related to outstanding loans.

29.	(Previously Presented)  The method of claim 28, wherein the characteristics related to the outstanding loans comprise a current monthly payment, a credit level, an annual percentage rate (APR), and a payoff amount.

30.	(Previously Presented)  The method of claim 21, wherein the graphical user interface allows input utilizing drop down boxes.

31.	(Currently Amended)  A system comprising:
a memory storing instructions; and
a processor configured to execute the instructions to perform operations comprising:
providing, to a client device, a webpage with an application that includes a graphical user interface comprising a plurality of fields configured to receive financial characteristics data of a current loan of a user
authenticating the client device with a server to allow access to loan information of the user;
receiving a historical savings data table comprising average savings amounts of a plurality of potential loan characteristic combinations generated based on historical saving data of a plurality of consumers;
causing to
receiving, from the client device, user input data comprising at least one of a confirmation of the portion of the financial characteristics data or a correction of the portion of the financial characteristics data;
comparing the financial characteristics data with [[the]] historical savings data of the plurality of consumers reflecting an average savings amount for each of the plurality of potential loan characteristic combinations;
determining a savings amount based on a comparison of a plurality of possible combinations of loan characteristics derived from the financial characteristics data against the plurality of potential loan characteristic  combinations in the plurality of fields; and
causing to display the determined savings amount.

32.	(Previously Presented)  The system of claim 31, wherein the processor is configured to execute the instructions to perform operations further comprising:
providing an advertisement to the client device indicating the determined    savings amount; and
displaying the graphical user interface in response to a user interaction    with the provided advertisement.

33.	(Previously Presented)  The system of claim 31, wherein the historical savings data further comprises loan data associated with customers of a financial service provider offering loan refinancing through the graphical user interface.

34.	(Previously Presented)   The system of claim 31, wherein the historical savings data further comprises loan data associated with customers of at least one financial service provider not offering loan refinancing through the graphical user interface.

35.	(Previously Presented)  The system of claim 31, wherein the graphical user interface comprises a saving claims section and a loan information section.

36.	(Previously Presented)  The system of claim 35, wherein the saving claims section displays a pre- calculated average savings.

37.	(Previously Presented)  The system of claim 35, wherein the loan information section displays a user input section, wherein the user input section comprises plurality of input boxes for characteristics related to outstanding loans.

38.	(Previously Presented)  The system of claim 37, wherein the characteristics related to the outstanding loans comprises at least one of a current monthly payment, a credit level, an annual percentage rate (APR), or a payoff amount.

39.	(Previously Presented)  The system of claim 31, wherein the graphical user interface allows input utilizing drop down boxes.

40.	(Currently Amended)  A computer-readable storage medium storing a program that, when executed by one or more processors, causes the one or more processors to perform operations comprising:

authenticating the client device with a server to allow access to loan information of the user;
receiving a historical savings data table comprising average savings amounts of a plurality of potential loan characteristic combinations generated based on historical saving data of a plurality of consumers;
causing to 
receiving, from the client device, user input data comprising at least one of a confirmation of the portion of the financial characteristics data or a correction of the portion of the financial characteristics data;
comparing the financial characteristics data with [[the]] historical savings data of the plurality of consumers reflecting an average savings amount for each of the plurality of potential loan characteristic combinations;
determining a savings amount based on a comparison of a plurality of possible combinations of loan characteristics derived from the financial characteristics    data against the plurality of potential loan characteristic combinations in the plurality of fields; and
causing to display the determined savings amount.

Allowable Subject Matter
Claims 21–40 are allowed.
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance:
The examiner’s amendment above.
The considered and approved terminal discloser filed on November 19, 2021, against the parent, U.S. Pat. No. 10,410,282.
The claims are eligible under 35 USC § 101. The claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way by the following limitation recited in each and every Independent Claim: “authenticating the client device with a server to allow access to loan information of the user.” MPEP 2106.05(e).
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. It is noted that the priority date for the claims has support to the Parent, filed Sept. 2, 2014, which has support to a provisional application, filed Sept. 12, 2013. The distinguishing claimed features over the prior art are: “receiving a historical savings data table comprising average savings amounts of a plurality of potential loan characteristic combinations generated based on historical saving data of a plurality of consumers” of the independent claims.
The prior art references most closely resembling the applicant’s claimed invention are:
Pretell et al. (U.S. Pat. No. 2005/0004860 A1), which discloses a loan advisory method and system that compares one or more currently available loans and recommends the loan or loans with the lowest cost over the time period the user wants 
Thalken (U.S. Pat. No. 2014/0344018), which disclose a customer centric system for predicting the demand for loan refinancing products. The system typically includes a customer profile database storing a plurality of customer profiles reflecting a plurality of hypothetical shopping customers, a loan refinancing product profile database storing a plurality of competing loan refinancing product profiles reflecting a plurality of hypothetical competing loan refinancing products, and a prediction rules module storing a plurality of rules for determining how each hypothetical shopping customer makes a loan refinancing decision.
Metzger, II et al. (U.S. Pat. No. 2011/0213641), which discloses a loan opportunity system configured to analyze loan data and/or population data in order to determine loan opportunities for a lender, such as a credit union. In one embodiment a lender is initially provided with one or more estimated loan opportunity indicators, such as indicators of quantities of loans in a specific geographic region for which the lender can likely offer lower rates.
Non-Patent Literature: McDonald, Daniel J., and Daniel L. Thornton. "A primer on the mortgage market and mortgage finance." REVIEW-FEDERAL RESERVE BANK OF SAINT LOUIS 90, no. 1 (2008): 31
Nakshatrala et al. (AU Pat. No. 2016/202766 A1), which discloses methods for spend pattern analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See attached Form PTO-892, Notice of References Cited.
Tifford et al. (U.S. Pat. No. 8,019,664) is pertinent because it describes a method for completing a financial form by a user.
Foster et al. (U.S. Pat. No. 7,130, 810) is pertinent because it describes on-line tools for property-related on-line calculations.
Uhlmann et al. (U.S. Pat. Pub. No. 2008/0005016) is pertinent because it describes methods and media for presenting costs associated with rate protection on a mortgage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        	3